[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-14760                January 31, 2006
                         Non-Argument Calendar             THOMAS K. KAHN
                       ________________________                CLERK

                  D. C. Docket No. 05-00410-CV-CAM-1


BRUNSWICK BOWLING & BILLIARDS
CORPORATION, LEISERV, INC.,


                                                         Plaintiffs-Appellants,

                                  versus

ST. PAUL FIRE AND MARINE
INSURANCE COMPANY,
ILLINOIS NATIONAL INSURANCE
COMPANY,


                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (January 31, 2006)


Before CARNES, PRYOR and FAY, Circuit Judges.

PER CURIAM:
         This appeal challenges the dismissal of a complaint filed by appellant against

multiple defendants. Although the district court granted relief to other defendants,

the sole issue before us is the granting of a motion to dismiss in favor of the

defendant Illinois National Insurance Company. See footnote 10 of Appellant’s

Brief.

         In ruling on the motion to dismiss in question it does appear that the district

court relied upon documents that were outside the allegations of the complaint. Since

it now appears that much of the dispute over coverage involves another legal action

in Missouri and a similar facsimile advertisement that was circulated in Missouri (this

suit deals with activity in the area of Atlanta, Georgia), we conclude that the matter

should be handled under Rule 56 as a motion for summary judgment and not under

Rule 12(b)(6). This will require the giving of a ten day notice along with the other

procedures involved.

         The order of dismissal as to the Illinois National Insurance Company is vacated

and the matter remanded to the district court.

         VACATED and REMANDED.




                                            2